DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0196339 A1 to Okano et al. in view of U.S. Patent Pub. No. 2011/0292080 A1 to Oka.
As to claim 1, Okano discloses a projector system, comprising: a first projector and a plurality of second projectors (Fig. 1 and 2, paragraphs 0036 and 0040, first projector (5A), second projectors (5B, 5C, 5D)); the first projector being connected to the second projectors via a network (Fig. 1 and 2, paragraphs 0037-0041, where projects (5A-5D) are connected to each other via a network), wherein the first projector receives a group creation command (Fig. 1-3, paragraph 0087, where in step (S100) projector (5A) receives a group command from image supply device (85)), the first projector transmits the group creation command to at least one of the second projectors via the network to create a projector group according to the at least one of the second projectors (Fig. 1-3, paragraph 0088, where in step (S200), projector (5A) transmits a group creation command to projectors (5B-5D)), wherein when the first projector receives a setting command, the first projector transmits the setting command to all the second projectors in the projector group via the network, and all the second projectors in the projector group change their set values according to the setting command transmitted by the first projector (Fig. 1-4, paragraphs 0088-0116, where in steps (S200, S300) projector (5A) transmits a command to projectors (5B-5D) to control their images such that all the projects are projecting a divided image on screen (SC)).
Okano is deficient in disclosing wherein when any one of the second projectors in the projector group receives the setting command, the any one of the second projectors in the projector group transmits the setting command to the first projector and the other 
However, Oka discloses wherein when any one of the second projectors in the projector group receives the setting command, the any one of the second projectors in the projector group transmits the setting command to the first projector and the other second projectors in the projector group via the network, and a set value of the first projector and set values of the other second projectors in the projector group are all changed according to the setting command transmitted by the any one of the second projectors in the projector group (Fig. 7-8C, paragraphs 0062-0071, where in steps (S706-S710) projector (100B) transmits a setting command to projectors (100A, 100C)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the projector system with first and second projectors as taught by Okano by including any one of the second projectors in the projector group receiving and transmitting a setting command to the first projector and other second projectors as taught by Oka.  The suggestion/motivation would have been in order to prevent menu images to not overlap with each other when the projectors are projecting on a surface (Oka, paragraph 0062).
As to claim 2, Okano discloses the projector system, wherein the group creation command comprises a plurality of Internet protocol addresses, and the first projector transmits the group creation command to at least one of the second projectors 
As to claim 3, Okano discloses the projector system, wherein the first projector broadcasts the group creation command in a local area network, and after receiving a plurality of response messages from the second projectors in the local area network, creates the projector group according to the second projectors (Fig. 1-5, paragraphs 0063-0084, where the projectors (5A-5D) communicate via a local area network (LAN) and based on the response projector (5A) receives from projectors (5B-5D), the available projectors are determined).
As to claim 4, Okano discloses the projector system, wherein the first projector receives at least one selection signal after receiving the response messages from the second projectors, and selects at least one of the second projectors and creates the projector group according to the selected at least one of the second projectors (Fig. 1-5, paragraphs 0077-0084 and 0098-0104, where the second projectors (5B-5D) for group creation are selected automatically or by the user).
As to claim 5, Okano discloses the projector system, further comprising a main projector and a 25plurality of secondary projectors, wherein, when the first projector is the main projector and the second projectors are the secondary projectors (Fig. 1 and 2, paragraphs 0036 and 0040, main projector (5A), secondary projectors (5B, 5C, 5D)), the first projector receives the group creation 12File: 082717usfcommand and transmits the group creation command to the secondary projectors (Fig. 1-3, paragraph 0088, where in step (S200), projector (5A) transmits a group creation command to projectors (5B-5D)).
claim 6, Okano discloses the first projector receives the group creation command and transmits the group creation command to the main projector, and the main projector receives the group creation command and transmits the group creation command to the secondary projectors (Fig. 1-3, paragraph 0088, where in step (S200), projector (5A) transmits a group creation command to projectors (5B-5D)).
Okano is deficient in disclosing the projector system, further comprising a main projector and multiple secondary projectors, wherein, when the first projector is one of the secondary projectors and one of the second projectors is the main projector.
However, Oka discloses the projector system, further comprising a main projector and multiple secondary projectors, wherein, when the first projector is one of the secondary projectors and one of the second projectors is the main projector (Fig. 7-8C, paragraphs 0062-0071, where in steps (S706-S710) projector (100B), which was originally a secondary projector, transmits a setting command to projectors (100A, 100C), thereby becoming a main projector).  In addition, the same motivation is used as the rejection in claim 1.
As to claim 8, Okano discloses the projector system, wherein the first projector receives the group creation command through an infrared sensor (Fig. 2, paragraph 0057, where projector device (5A) receives an infrared signal from remote control (59)).
As to claim 9, Okano discloses the projector system, wherein the first projector receives the group creation command through an input interface provided on the first projector (Fig. 1 and 2, paragraph 0037-0041, where projector (5A) receives a group creation command via interface unit (21)).
claim 10, Okano discloses the projector system, wherein the first projector is adapted to display a menu screen on a screen so as to allow a user to input the group creation command and the setting command through the menu screen (Fig. 2 and 5, paragraphs 0077-0080, where the selection screen (90) is displayed on screen (SC) by projector (5A)).
As to claim 11, Okano and Oka disclose limitations similar to claim 1.  In addition, the same motivation is used as the rejection in claim 1.
As to claims 12-15 and 18-20, Okano discloses limitations similar to claims 2-5 and 8-10, respectively.
As to claim 16, Okano and Oka disclose limitations similar to claim 6.  In addition, the same motivation is used as the rejection in claim 1.
Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fails to teach, disclose, or render obvious, “wherein the second projectors are in an off state and the second projectors each comprise a networking chip, the first projector receives the setting command and transmits the setting command to the second projectors, and each of the 10second projectors stores the changed set value in a storage space of the networking chip”, in combination with the other limitations set forth in claim 7.  Claim 17 has similar allowable limitations as claim 7.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627